DETAILED ACTION
This Office Action is in response to Applicants Request for Continued Examination on July 9, 2021.  Claim(s) 1-26 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to at least claims 1, 8-11, 18-20 as well as the cancelation of claims 4-7 in the response on 07/09/2021.  New claims 23-26 have been added at this time.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 8-14, and 17-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to a system, method, or product and is a method of telecommunication service scheduling optimization which is a process.  (Step 1: YES).
The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 19 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
obtaining, by a processing system including at least one processor, a request for a new assignment for field technician work associated with a customer premises of a telecommunication network; 
determining, by the processing system, a number of a plurality of field technicians available for a future date from field technician work history information, wherein the number of the plurality of field technicians available for the future date is determined via a first gradient boosted machine using historical field technician work history information as training data;
determining, by the processing system, anticipated durations of scheduled assignments of a set of scheduled assignments for the future date, wherein the scheduled assignments include a plurality of different types of assignments, wherein the anticipated durations are determined via a second gradient boosted machine using historical job feature data of historical customer assignments as second training data;
generating, by the processing system, a hypothetical schedule for a future date for the plurality of field technicians from the set of scheduled assignments, wherein the hypothetical schedule includes a plurality of bundles of scheduled assignments for field technician work for the plurality of field technicians, wherein each bundle includes a plurality of scheduled assignments for an individual field technician of the plurality of field technicians for the future date, wherein the hypothetical schedule is generated in accordance with a linear optimization solver and a first plurality of optimization factors, wherein the hypothetical schedule is further generated in accordance with a plurality of constraints associated with the scheduled assignments of the set of scheduled assignments, wherein the plurality of constraints comprises locations of the scheduled assignments and the anticipated durations of the scheduled assignments; 
determining, by the processing system, a plurality of opportunity windows for scheduling the new assignment, wherein the plurality of opportunity windows comprises time blocks during the future date for which individual field technicians of the plurality of field technicians are not scheduled to work one of the plurality of scheduled assignments in a respective bundle of the plurality of bundles in accordance with the hypothetical schedule for the future date;
ranking, by the processing system, the plurality of opportunity windows in accordance with a second plurality of optimization factors; and 
providing, by the processing system to a customer associated with the customer premises, an offer of at least one of the plurality of opportunity windows, wherein the offer includes at least one rank of the at least one of the plurality of opportunity windows.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Optimizing one or more service technician schedules using historical field technician work history and assignment duration recites concepts performed in the human mind.  But for the “by the processing system” language, the claim encompasses a person managing a schedule for one or more service technicians based on availability windows, calendar days, and other optimization elements such as work history, customer history, and job location, which can be performed in the mind.  The mere nominal recitation of a processing system does not take the claim limitation out of the mental processing grouping.  Thus, the claim recites an abstract idea. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a concept performed in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The processing system including at least one processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium storing instructions in Claim 19 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a system with at least one processor (Claim 1) non-transitory computer-readable medium storing instructions (claim 19) and/or processing system including at least one processor and a non-transitory computer-readable medium storing instructions (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0024] about implantation using general purpose or special purpose computing devices [Endpoint devices 111-113 and 121-123 may each comprise a telephone, e.g., for analog or digital telephony, a mobile device, a cellular smart phone, a laptop, a tablet computer, a desktop computer, a plurality or cluster of such devices, and the like.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 19, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2, 3, 8-14, 17-19, and 21-26 further define the abstract idea that is present in their respective independent claims 1, 19 and 20, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 3, 8-14, 17-19, and 21-26 are directed to an abstract idea.  Thus, the claims 1-3, 8-14, 17-26 are not patent-eligible.

Additionally the claim limitations, under their broadest reasonable interpretation, cover performance of the limitation as Certain Methods of Organizing Human Activity.  Optimizing one or more service technician schedules recites managing personal behavior or relationships.  Customizing schedules of service technical to manage working hours, completing assignments, including preference of technician based on skill, performance, work history, and customer preferences is managing personal behaviors and/or relationships.  The processing system including at least one processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer-readable medium storing instructions in Claim 19 appears to be just software.  Claims 19 and 20 are also abstract for similar reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The Examiner does not find any description of two separate gradient boosted machines (e.g. first and second) as claimed.  The specification discloses a gradient boosted machine as a prediction model which has 

Response to Arguments
Applicant's arguments filed July 9, 2021 have been fully considered but they are not persuasive.  The Applicants arguments begin on page 11 of the response on 07/09/2021 with a response traversing the rejection of claims 1-14 and 17-20 under 35 U.S.C. § 101 

The Arguments (remarks pages 12) highlight the Examiners rejection of the claims in the Non-Final rejection from 04/09/2021, where the applicants state that the previous arguments directed to claims 1-20 are maintained in addition to the further traversal cited in the instant remarks.  The Examiner did not find the previous arguments (and related amendments) persuasive and the current remarks are answered herein.
 
The remarks continue with Step 2A prong 1, where the applicant, in the interest of compact prosecution highlights the claim language from previous claims 4-7 which has been added into claim 1. The applicant argues (remarks page 13) that the claimed embodiment cannot be a mental process since the human mind cannot practically perform the operation of a gradient boosted machine.  As noted in the remarks, the Examiners position is that other than “by a processing system” the rest of the claim is scheduling a service technician to availability windows on calendar days for particular jobs using historical data is something which a person can do.  The simple application of a computer does not take the claim out of the abstract idea grouping.  
The argument for the gradient boosted machine is not persuasive since the gradient boosted machine is just a prediction model using historical data and covers a concept which a person can do in the mind.  For example, when a call for service is made often times the scheduling agent asks about the 

The Applicant further argues that the claim includes substantial limitations including a request for new assignment of a field technician where the processing system determines the number of technicians for a future date based on work history and where the number of technicians available is determined by a gradient boosted machine which uses work history information as first training data.  Further, the arguments (remarks page 14) determine the duration of scheduled assignments for the future date where the durations are determined with a second gradient boosted machine using historical job feature data of historical customer assignments as second training data for generating a hypothetical schedule.  Additionally, the schedule includes bundles of scheduled assignments for field technicians wherein each bundle includes a plurality of scheduled assignments and the schedule is generated in accordance with a linear optimization solver. 

It is also argued (remarks page 16) that the gradient boosted machine can estimate technician availability for the future days in a work area and may regress features, based on historical information, for actual technicians working each day.  This is not persuasive as a person can estimate the same thing based on knowledge of the schedule and historical data. For example, a scheduling agent would know that no new assignments are scheduled on a holiday (e.g. Thanksgiving) but that one technician is available and on standby for any emergency requests which make come in during the lead up to and day 

Further (remarks page 16-17) the argument that assignments are bundled to account for things like distance between assignments or by work type if a particular technician has the required license or skills to perform an assignment.  Determining these solution with a linear optimization solver using information and constraints to determine the one or more practical solutions.  
The Examiner does not agree with the applicants.  Bundling assignments for service technicians is a common practice in the service sector where jobs are grouped together based on distance from one another or required skills or licenses are required for a particular assignment.  

The Applicant also reiterates that a gradient boosted machine cannot be performed in the mind or with a pen and paper and does not recite a mental process.  Further, the Applicants state that the linear optimization with multiple independent variables cannot by solved by hand or practically in the mind.  The Examiner does not agree with the Applicant.  First, the Gradient Boosted Machine is a prediction model which the concept of predicting a schedule based on historical information is completely within the realm of the human mind.  Organizing jobs by location and type for future days and based on future technician availability is not something which requires a computer.  Scheduling can and historically has been done without the use of a “processing device”. Further, linear optimization including multi variable optimization is something which can be performed in the mind (by pen and paper) with one having the correct skills.  The used of a prediction model and complex math by applying a computer is not sufficient to overcome the rejection under 101.  

Remarks (pages 17-18) include the argument that the claims do not also fit into certain methods of organizing human activity as cited by the Examiner.  The Applicant argues that the claims are not organizing human activity under “managing personal behavior or relationships or interactions between 

Remarks continue (page 18) with step 2A prong 2 where the applicants argue that the independent claims demonstrate a clear practical application to provide improvement to existing technical field.  The remarks continue (page 19) with the positon that that amended features of a first and second gradient boosted machines are not “well understood, routine, and conventional” but instead demonstrate an improvement is scheduling systems by providing improvements in a non-conventional way.  The Applicants position is that a gradient boosted machine is a non-conventional improvement.  
The Examiner disagrees with the Applicants. The gradient boosted machine is simply a prediction model which is using historical data to make a decision.  The Examiner does not find practical application as the application of a prediction model is simply applying a computer.  Merely using a computer as a tool to perform an abstract idea is not indicative of integration into practical application.  Using historical data to determine assignment duration for scheduling is a conventional method of scheduling.  Using a computer to perform a human function is not indicative of integration into practical application.  Optimizing scheduling by bundling assignments and using linear optimization is performing complex math by a computer.  Additionally, the linear optimization is something which a person can also do, simply performing it more quickly with a computer does not significantly limit the otherwise abstract idea.  Ranking the plurality of opportunity windows also is insignificant as it’s similar to previous activities that courts have found to be well-understood, routine, and conventional activities when claimed in a merely generic manner.  In this instance, Presenting offers and gathering statistics OIP Techs. MPEP 2106.05(d) II. iv. 

Fairwarning IP and McRO where it was incorporation of claimed rules, not the use of a computer, that improved [the] existing technological process.  In this case the applicants argue that the use of historical information and historical customer assignments as first and second training data are non-conventional akin to the “rules” in the above cited cases. 
The Examiner does not agree.  The use of first and second training data does not equate to rules such as those present in Fairwarning IP  or McRO.  The instant case is scheduling assignments based on field technical work information.  The claims fail to include any such rules which permit the computer or the technological field to do something it could not do before.  

Additionally under Step 2B the Applicants argue (par. 23) that the incorporation of claims 4-7 into the independent claims is similar to the incorporation of the claimed rules as found in Fairwarning IP and McRO.  The argument further adds that the claims recite significantly more because they improve dispatch and scheduling systems in a particular way (e.g. by executing the steps of claim 1).  The Examiner does not agree with the significantly more argument.  The applicants claims include that the method is using a computer to estimate a duration of work based on a historical job while also estimating a time to complete a task based on historical information.  Creating a hypothetical schedule based on estimation and doing so utilizing a computer does not integrate the abstract idea into a practical application.  Using the computer to perform the estimation is also insufficient and is not considered significantly more as the computer is used as a tool to perform the abstract idea.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to performed, rather than function solely as an obvious SiRF Tech., Inc.
The Applicant also repeats the linear optimization argument (remarks page 24) where the schedule is generated with a linear optimization solver.  This is merely complex math by a computer and is not indicative of practical application.  Optimization solutions do not add a meaningful limitation to the otherwise abstract idea.

The applicants further argue (remarks page 25) that the previous argument referencing BASCOM was mean to support the concept of “significantly more” when well-understood, routine, and conventional activity in the field or add unconventional steps.  The applicant then cites (page 26) that it’s not conventional to estimate the number of field technicians for a future date based on a gradient boosted machine.  The argument further states that improved dispatch and scheduling systems using specific and non-conventional sets of steps/ functions/ or operations to achieve a result.  
The Examiner does not agree with the applicant.  The Examiner does not find a prediction model using historical data to determine assignment duration and technical scheduling to be an improvement to existing technology.  The claim are just applying a computer as a tool to perform the abstract idea.  Relying on a computer to perform a routine task more quickly and accurately is insufficient to render a claim eligible (OIP Tech, Inc. v. Amazon.com PTAB).

The Applicant concludes with the argument that “there is no evidence that any of these factors has been considered in reaching a conclusion that the claims do not recite significantly more than the alleged abstract idea.  As such the Office Action does not establish a prima facie case that the claims are directed to ineligible subject matter. 
The Examiner has quite clearly stated from the start each of the limitation in the claims and each of the additional elements which are present.  The claims are directed to the abstract concept of scheduling field technicians using historical data.  Doing so is an action a human has previously and still does today.  The inclusion of a prediction model (gradient boosted machine) and historical information for technical work history and assignment duration is not more than reviewing information in a database or 
Further, an abstract idea does not become an eligible concept under 35 U.S.C. § 101 just because the cited prior art does not disclose or suggest the instant claim limitations.  Further, the Examiner disagrees with the applicant’s position that the claims do not recite generic computer components that are performing routine, conventional, and known activities.  Requesting assignment[job/task], analyzing work history data, generating a schedule, and providing scheduling windows to a customer is routine, conventional, and known activities and the generic computer or processor is merely applying a computer to perform the abstract idea.

Regarding remarks (page 28) for claims 21 and 22, the applicant is correct that the claim admission was inadvertent since they are similar to claims 2 and 3. 

In summary, the claims are not in condition for allowance as alleged by the Applicants.  The claims remain rejection under 35 U.S.C. § 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           September 10, 2021